Citation Nr: 1447689	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease for the period from October 29, 2008 to August 5, 2013.

2.   Entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease for the period from August 6, 2013.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 10 percent for a chronic lumbar strain for the period from October 29, 2008 to August 5, 2013.

5.  Entitlement to a rating in excess of 20 percent for a chronic lumbar strain for the period from August 6, 2013.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a compensable rating for tinea pedis.

8.  Entitlement to an effective date earlier than October 29, 2008 for the grant of radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1978. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2009, August 2009 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama.

In the June 2009 rating decision, the RO, in part, granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating, effective October 29, 2008; continued a 30 percent disability rating for hypertensive cardiovascular disease; continued a 10 percent rating for hypertension; continued a 10 percent rating for a chronic lumbar strain; and continued a noncompensable rating for tinea pedis.

The August 2009 rating decision continued the initial 10 percent rating for radiculopathy of the left lower extremity; continued a 30 percent disability rating for hypertensive cardiovascular disease; continued a 10 percent rating for hypertension; continued a 10 percent rating for a chronic lumbar strain; and continued a noncompensable rating for tinea pedis.

In the November 2013 rating decision, the RO increased the Veteran's rating for hypertensive cardiovascular disease to a 60 percent rating and increased the rating for his chronic lumbar strain disability to a 20 percent rating, both effective August 6, 2013.  

The Board notes that since the increases to a 60 percent rating for hypertensive cardiovascular disease and a 20 percent rating for a chronic lumbar strain disability did not constitute a full grant of the benefits sought, the issues of entitlement to ratings in excess of 60 percent for hypertensive cardiovascular disease and entitlement to a rating in excess of 20 percent for a chronic lumbar strain disability for the period from August 6, 2013 remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period from October 29, 2008 to August 5, 2013, the Veteran's hypertensive cardiovascular disease was manifested by METs greater than 5 and an ejection fraction in excess of 50 percent.

2.  For the period since August 6, 2013, the Veteran's hypertensive cardiovascular disease has been manifested by an ejection fraction in excess of 30 percent; METs greater than 3, but less than 5; and without evidence of congestive heart failure.

3.  Hypertension is manifest by no more than diastolic pressure predominantly 100 or more or systolic pressure predominately 160 or more; the Veteran requires continuous medication to control his hypertension.

4.  For the period from October 29, 2008 to August 5, 2013, the Veteran's chronic lumbar strain was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or doctor-prescribed incapacitating episodes during any 12 month period.

5.  For the period since August 6, 2013, the competent medical and other evidence of record fails to reflect that the Veteran's service-connected chronic lumbar strain manifests in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.

6.  The Veteran has exhibited mild incomplete paralysis in the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

7.  Tinea pedis is manifested by dry and scaly skin primarily on both feet which covers less than five percent of the entire body.

8.  Prior to the receipt a claim for increase on October 29, 2008, there were no pending requests for increased rating for the lumbar spine or service connection for radiculopathy of the left lower extremity that remained unadjudicated. 

9.  It is not factually ascertainable that a diagnosis of radiculopathy of the left lower extremity occurred at any time prior to the current October 29, 2008 effective date.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the period from October 29, 2008 to August 5, 2013 for hypertensive heart disease are not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7007 (2013).

2.   The criteria for a disability rating in excess of 60 percent for the period since August 6, 2013 for hypertensive heart disease are not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7007 (2013).

3.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

4.  The criteria for an evaluation in excess of 10 percent for the period from October 29, 2008 to August 5, 2013 for a chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2013).

5.  The criteria for an evaluation in excess of 20 percent for the period since August 6, 2013 for a chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2013).

6.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8621 (2013).

7.  The criteria for a compensable rating for tinea pedis are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).

8.  Entitlement to an effective date earlier than October 29, 2008 for the grant of a separate 10 percent disability rating for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(b), 3.400, 4.124a, Diagnostic Code 8621 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claims for an earlier effective date, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding the Veteran's increased rating claims, the RO provided notice to the Veteran in a March 2009 letter, prior to the date of the issuance of the appealed June 2009 and August 2009 rating decisions.  This letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for radiculopathy of the lower left extremity and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in April 2009 and August 2013.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2009 and August 2013 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.



A.  Hypertensive Cardiovascular Disease and Hypertension

Factual Background

The Veteran filed an increased rating claim for his service-connected hypertensive cardiovascular disease and hypertension that was received by VA on October 29, 2008.

The Veteran underwent a VA examination in April 2009.  He reported that he currently was taking nitroglycerin oral medication on a daily basis for chest pain.  There was no history of hospitalization or surgery, no history of trauma to the heart, no history of cardiac neoplasm, no history of myocardial infarction, no history of congestive heart disease and no history of rheumatic heart disease.  He did have an onset of hypertension around 1999.  The severity of his hypertension was moderate.  There was no history of syphilitic heart disease, endocarditis or pericarditis.  Continuous medication was required.  There was no history of syncope.  He had a history of weekly fatigue, weekly angina, weekly dizziness and dyspnea on moderate exertion.  Cardiac examination findings demonstrated absent murmur with a regular rhythm.  Click and pericardial rub were absent.  There were no peripheral edema findings.  A myocardial nuclear perfusion stress test revealed small reversible defect inferior myocardium which was worrisome for right coronary artery ischemia.  Otherwise it was a negative stress/rest myocardial perfusion study.  The ejection fraction was calculated at 69 percent and the peak metabolic equivalents (METs) were 7.2.  X-rays showed a normal heart size.  Ejection fraction was above 50 percent.

Regarding his hypertension, the Veteran had no history of hospitalization or surgery relating to hypertension, no traumatic injury to the heart, no history of cardiac neoplasm, no history of hypertensive renal disease, no history of epistaxis, no history of headaches and no history of strokes.  The Veteran did experience periodic episodes of chest pain and dyspnea on exertion but had no history of heart attack.  He did have a history of fatigue and dyspnea.  On examination, the Veteran's blood pressure readings were 145/93, 146/94 and 150/99.  The diagnosis was hypertension.

The Veteran underwent a VA examination in August 2013.  The examiner noted that continuous medication was required for the Veteran's heart condition.  He did not have myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious cardiac conditions, or pericardial adhesions.  His heart rate was 79 with a regular rhythm.  His heart sounds were normal and he did not have jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal. He had trace peripheral edema.  There was evidence of cardiac hypertrophy on an echocardiogram which revealed diastolic dysfunction with an ejection fraction of 65 percent.  Wall thickness was normal.  The Veteran had angina and intermittent chest tightness.  METs levels were great than 3-5 METs.  The METs level limitation was due solely to the heart condition.  The Veteran's heart condition did not impact his ability to work.

Regarding hypertension, the Veteran reported being on blood pressure medication.  Blood pressure readings were 143/93, 137/93 and 130/91.  The Veteran's hypertension did not impact his ability to work.


	1. Hypertensive Cardiovascular Disease

The Veteran's hypertensive cardiovascular disease is currently rated as 30 percent disabling for the period from January 15, 2002 and 60 percent disabling for the period from August 6, 2013 under Diagnostic Code 7007.  

Under this diagnostic code, hypertensive heart disease that results in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Hypertensive heart disease that results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Hypertensive heart disease that results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104. 

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Period from October 29, 2008 to August 5, 2013

Upon careful review of the evidence of record, the Board finds that for the period from October 29, 2008 to August 5, 2013, the preponderance of the evidence is against awarded a disability in excess of 30 percent for the Veteran's hypertensive heart disease.  At no point during this period was the Veteran shown to have acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and there is also no left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

As noted above the April 2009 VA examination revealed a negative stress/rest myocardial perfusion study an ejection fraction of 69 percent and the peak METs of 7.2.  X-rays showed a normal heart size.  Ejection fraction was above 50 percent.

The Board appreciates the Veteran's contentions and arguments in support of his claim, but finds that these reports of symptoms in conjunction with the objective medical evidence of record simply do not support a rating in excess of 30 percent for the period from October 29, 2008 to August 5, 2013.  The Board has considered the statements he made to treating professionals and examiners, but notes that the rating criteria are specific and his heart disability is not of the severity required for the higher, 60 percent rating during this time period. 

Accordingly, the Board finds a disability rating in excess of 30 percent for the period from October 29, 2008 to August 5, 2013 for hypertensive heart disease is not warranted.

Period since August 6, 2013

Upon careful review of the evidence of record, the Board finds that for the period since August 6, 2013, the preponderance of the evidence is against awarded a disability in excess of 60 percent for the Veteran's hypertensive heart disease.  At no point since August 6, 2013 was the Veteran shown to have congestive heart failure, METs of less than 3, or an ejection fraction of less than 30. 

Even considering all the heart-related symptoms, the competent and probative evidence of record shows that ejection fracture was at its worst to 63 percent and METs greater than 3 but less than 5.  Additionally, VA treatment records and examinations specifically noted no history of or current diagnosis of congestive heart failure. 

The Board appreciates the Veteran's contentions and arguments in support of his claim, but finds that these reports of symptoms in conjunction with the objective medical evidence of record simply do not support a rating in excess of 60 percent.  The Board has considered the statements he made to treating professionals and examiners, but notes that the rating criteria are specific and his heart disability is not of the severity required for the higher, 100 percent rating. 

Accordingly, the Board finds a disability rating in excess of 60 percent f for the period since August 6, 2013 hypertensive heart disease is not warranted.

      2.  Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101.  

Under 38 C.F.R. § 4.104 , Diagnostic Code 7101, pertaining to hypertensive vascular disease, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2013).

The Board finds that entitlement to an increased evaluation in excess of 10 percent for hypertension is not established.  In order to warrant a 20 percent disability evaluation, the next higher evaluation, the evidence must show diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more.  However, out of the multiple blood pressure readings recorded since the date of claim for an increased rating, none is 110 or higher.  The Veteran's diastolic pressures have never been predominately 110 or higher at any point as the highest diastolic reading was 99 on VA examination in April 2009.  The criteria also allow for an increased evaluation if the systolic pressures are predominately 200 or higher, but the highest systolic pressure shown was the 150 obtained on the VA examination in April 2009.  This is nowhere close to the required criteria for a 20 percent evaluation.  Therefore, an evaluation in excess of 10 percent for hypertension is not possible.  38 C.F.R. § 4.104, Code 7101.

The Veteran is competent to state that his disability has worsened.  However, the medical evidence in this case demonstrates that the Veteran's hypertension is not of sufficient severity to warrant assignment of a higher evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of an evaluation greater than 10 percent for hypertension, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Chronic Lumbar Spine Strain and Radiculopathy of the Left Lower Extremity

Factual Background

The Veteran underwent a VA examination in April 2009.  The Veteran reported experiencing some intermittent low back pain with some radiation of pain to his left leg.  There was no numbness, weakness, erectile dysfunction, bowel complaints or bladder complaints associated with his lumbar spine.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  He reported usually experiencing a lot of lower back pain in the morning when he got out of bed.  The pain was moderate and radiated to his left leg and left foot.  He experienced numbness and tingling.  He experienced weekly moderate flare-ups of his spinal condition that lasted 1 to 2 days.  Precipitating factors were bending and lifting and the alleviating factors were Motrin and hot showers.  He reported that with flare-ups that he was functionally impaired by about 50 percent.  There were no incapacitating episodes of spine disease.  He used an orthotic insert and a cane.  He was able to walk 1/4 mile.  On examination, his posture and head position were normal.  He had no gibbus, kyphosis, list, lumbar flattening, lordosis, scoliosis, reverse scoliosis, cervical spine ankylosis or thoracolumbar ankylosis.  There was no spasm, atrophy, guarding, or weakness.  There was pain with tenderness and weakness.  The tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  A muscle, reflex and sensory examination were all normal.  Forward flexion was from 0 to 90 degrees.  Extension was from 0 to 30 degrees.  Left and right lateral rotation and left and right lateral flexion were all from 0 to 30 degrees.  There was objective evidence of pain following repetitive motion but there were no additional limitations after 3 repetitions of range of motion.  X-rays demonstrated degenerative changes status post surgery/laminectomy.  There was also an abnormal EMG which showed electrophysiological evidence which was most compatible with L5 radiculopathy.  The Veteran reported that he had worsening of lower back pain which required surgery in 1998.  The diagnosis was chronic lumbar strain, laminectomy, degenerative changes of the lumbar vertebra, lumbar radiculopathy and incidental lower thoracic vertebra degenerative changes.  

The Veteran underwent a VA examination in August 2013.  The Veteran reported flare-ups of the function of his thoracolumbar spine as he had lumbar spine pain intermittently throughout the day that was 6 out of 10 on the pain scale.  At times the pain could increase to 10 out of 10 several times per month.  Forward flexion was from 0 to 60 degrees with evidence of painful motion beginning at 60 degrees.  Extension was from 0 to 15 degrees with evidence of painful motion beginning at 15 degrees.   Right and left lateral flexion was from 0 to 15 degrees with evidence of painful motion beginning at 15 degrees.  Right and left lateral rotation was from 0 to 20 degrees with evidence of painful motion beginning at 20 degrees.  After repetitive use, flexion was from 0 to 60 degrees.  Extension was from 0 to 10 degrees.  Right and left lateral flexion was from 0 to 15 degrees and right and left lateral rotation was from 0 to 20 degrees.  The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing and also had functional loss and/or functional impairment of the thoracolumbar spine.  Specifically, the Veteran had less movement than normal and pain on movement.  He had tenderness on palpation.  He did not have guarding or muscle spasm of the spine.  Muscle strength testing was normal and he did not have atrophy.  Reflex examination revealed hypoactive bilateral knee and ankle reflexes.  The sensory examination was normal.  The Veteran did have radiculopathy as he had mild intermittent pain in the left lower extremity.  He did not have numbness or any other signs or symptoms of radiculopathy.  The nerve roots involved were the left L4/L5/S1/S2/S3 nerve roots.  There were no other neurologic findings.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine but he did not have any incapacitating episodes over the past 12 months.  He occasionally used a cane.  X-rays demonstrated arthritis but no vertebral fracture.  There was no electrodiagnostic evidence of lumbar radiculopathy in the bilateral lower extremities.  The examiner noted that the Veteran could not walk or stand for long periods of time and could not stoop repetitively.

A VA peripheral nerves examination in August 2013 noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran however reported increased pain radiating down his lower left extremity to his calf muscle.  There was no constant pain any extremity.  There was intermittent pain in the left lower extremity that was mild.  There was no paresthesias, dysesthesias or numbness in any extremity.  Muscle strength testing was normal and there was no muscle atrophy.  The reflex examination demonstrated hypoactive reflexes in the biceps, triceps, brachioradialis, knee or ankle.  The sensory examination was normal.  The Veteran had a mild limp from his left ankle and lumbar spine.  His lower extremity nerves were all normal.  An EMG study of the right and left lower extremities was normal.  The Veteran no longer worked and stated that he had intermittent symptoms related to the left lower extremity.

	1.  Chronic Lumbar Spine Strain

The Veteran filed an increased rating claim for his service-connected chronic lumbar spine strain that was received by VA on October 29, 2008.

The Veteran's chronic lumbar spine strain is currently rated as 10 percent disabling for the period from July 9, 2003 and 20 percent disabling for the period from August 6, 2013 under Diagnostic Codes 5010-5237.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with ncapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Period from October 29, 2008 to August 5, 2013

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 10 percent for a chronic low back strain for the period from October 29, 2008 to August 5, 2013.  

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent under the criteria of the General Rating Formula.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented.  Forward flexion of the thoracolumbar spine on VA examination in April 2013 was from 0 to 90 degrees.  Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  While there was pain on motion and tenderness, VA examiners determined that there was no limitation due to fatigue, weakness or incoordination noted.

The Board also notes that the April 2009 VA examiner noted that the Veteran reported experiencing flare-ups which occurred with bending or lifting.  The Veteran reported that these were weekly flare-ups which he treated with hot showers and Motrin.  The Veteran did not contact his healthcare provider during these flare-ups and they lasted 1 to 2 days.  Thus, the Veteran's flare-ups are relatively infrequent and fairly short in duration and based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 10 percent rating for this period.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and tenderness, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).  

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 



Period since August 6, 2013

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent at any time relevant to the decision as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the August 2013 VA examination report that the Veteran exhibited pain on lumbar spine motion and had additional loss of motion due to pain, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a 20 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

The Board notes that the August 2013 VA examiner indicated that the Veteran reported flare-ups of lumbar spine pain intermittently throughout the day that were a 6 out of 10 on the pain scale.  At times the pain could increase to 10 out of 10 several times per month.  However, the Board finds that based on these reports, the Veteran's flare-ups are relatively infrequent and fairly short in duration.  Therefore, even if the additional limitation of motion during such flare-ups were extreme, based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 20 percent rating for the period since August 6, 2013.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).  

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Specifically, the August 2013 VA examiner noted that during the past 12 months, there were no incapacitating episodes for the thoracolumbar spine region.

Accordingly, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 



       2.  Radiculopathy of the Left Lower Extremity

As noted above, in the June 2009 rating decision, the RO, in part, granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating, effective October 29, 2008 under Diagnostic Code 8621.

Diagnostic Code 8621 pertains to neurological impairment of the external popliteal (common peroneal).  The criteria provides for a 10 percent rating for mild incomplete paralysis, neuritis, or neuralgia of the external popliteal nerve; a 20 percent rating is provided for moderate incomplete paralysis, neuritis, or neuralgia; and a 30 percent rating for severe incomplete paralysis, neuritis, or neuralgia.  Id.  A 40 percent rating requires complete paralysis.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Words such as "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013). 

The Board observes in passing that "mild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 10 percent disability ratings for his left lower extremity neurological symptoms as there is no indication that incomplete paralysis is more than mild to warrant a disability rating in excess of 10 percent.  The evidence shows that the Veteran's low back pain radiates into his left leg but no neurological deficits were noted on multiple evaluations and the August 2013 VA examiners specifically described the left lower radiculopathy as mild intermittent pain in the left lower extremity.

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left lower extremity is wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the external popliteal nerve contemplated by the current 10 percent evaluation assigned for the radiculopathy of the left lower extremity.

C.  Tinea Pedis

The Veteran filed an increased rating claim for his service-connected tinea pedis disability that was received by VA on October 29, 2008.

Laws and Regulations

The Veteran's service-connected tinea pedis is rated as noncompensable under Diagnostic Code 7813.

Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 , Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 wee during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Factual Background and Analysis

The Veteran underwent a VA examination in April 2009.  The Veteran had a history of toenail fungus of both feet.  The condition was constant and the symptoms were flaky, itchy skin and discolored toenails.  He had no systemic symptoms.  He had been using oral treatment for his tinea pedis daily.  The treatment was systemic and was neither a corticosteroid or an immunosuppressive.  On examination, the percent of the total body area affected was less than 5 percent.  The Veteran had extensive dryness and cracking of the soles of the feet and toes.  He also had extensive toenail darkening, discoloration and cracking of all toes on both feet consistent with advanced toenail fungus.  The diagnosis was tinea pedis of both feet and onchomycosis of the toenails of both feet which was incidentally found.  

The Veteran underwent a VA examination in August 2013.  He reported itching and scaling of his feet.  He did not have any scarring or disfigurement of the head, face or neck and did not have any skin neoplasms.  He did not have any systemic manifestations due to any skin diseases.  He had not been treated with any oral or topical medications in the past 12 months for any skin condition.  He did not have any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiform or toxic epidermal necrolysis.  On examination, there was no exposed area of the skin affected.  The examiner noted that the Veteran had tinea pedis to the plantar surface of his feet, erythema and scale noted.  The feet were malodorous.  None of the Veteran's skin conditions impact his ability to work.  

On review of the foregoing evidence, the preponderance of the evidence is against a finding that the Veteran's service-connected tinea pedis of the bilateral feet is productive of criteria so as to warrant a compensable rating.  While the Veteran has competently described symptoms such as itching and scaling, the evidence does not show that there is involvement of at least five percent of the entire body or of exposed areas affected or that he required systemic therapy of a total duration of less than six weeks during the past 13-month period. 

As the predominant disability picture for tinea pedis is a skin condition affecting less than 5 percent of the entire body without a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and as no other diagnostic codes can be applied to the Veteran's advantage, there is no basis for a compensable rating. 

As the criteria for a higher rating have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107(b).

D.  Extraschedular Rating

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hypertensive cardiovascular disease, hypertension, chronic lumbar strain, tinea pedis and radiculopathy of the left lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected hypertensive cardiovascular disease, hypertension, chronic lumbar strain, tinea pedis and radiculopathy of the left lower extremity disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II.  Earlier Effective Date

Law and Regulations

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b) (2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits. 

The Veteran seeks an effective date earlier than October 29, 2008 for the grant of service connection (more specifically, a separate rating) for left lower extremity radiculopathy.  In his June 2009 Notice of Disagreement (NOD), the Veteran indicated that the effective date for his service-connected left lower extremity radiculopathy should be in 2004.  Notably, the Veteran is service-connected for a lumbar spine disability with an initial effective date of July 9, 2003. 

On October 29, 2008, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability.

In a June 2009 rating decision, the RO, in part, granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating, effective October 29, 2008, the date of the Veteran's claim for an increased rating.  The grant of a separate rating for radiculopathy of the left lower extremity was based on diagnosis of this disability as related to the Veteran's service-connected lumbar spine disability.  Specifically, an April 14, 2009 VA examination documented a diagnosis of degenerative changes of the lumbar vertebra with L5 lumbar radiculopathy.  The April 2009 VA examiner noted that an April 2009 EMG noted the lumbar radiculopathy.  

However, the records do not reflect a diagnosis of radiculopathy affecting the left lower extremity until the April 14, 2009 VA examination.  Notably, the Veteran underwent a VA examination for his lumbar spine disability in August 20005.  Crucially, a neurological examination revealed normal findings. 

In short, prior to October 29, 2008 there were no pending, unadjudicated claims regarding an increased rating for the lumbar spine or a separate rating for radiculopathy of the left lower extremity.  Additionally, an award of service connection for radiculopathy of the left lower extremity was not factually ascertainable prior to October 29, 2008 as the first evidence of  radiculopathy of the left lower extremity was demonstrated on the April 2009 VA examination.

Thus, because entitlement to a separate rating for radiculopathy of the left lower extremity did not arise until October 29, 2008, an earlier effective date is not warranted.



ORDER

Entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease for the period from October 29, 2008 to August 5, 2013 is denied.

Entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease for the period from August 6, 2013 is denied.

Entitlement to a rating in excess of 10 percent for a chronic lumbar strain for the period from October 29, 2008 to August 5, 2013 is denied.

Entitlement to a rating in excess of 20 percent for a chronic lumbar strain for the period from August 6, 2013 is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a compensable rating for tinea pedis is denied.

Entitlement to an effective date earlier than October 29, 2008 for the grant of radiculopathy of the left lower extremity is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


